
	

114 S454 IS: Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 454
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2015
			Mr. Alexander (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Department of Energy High-End Computing Revitalization Act of 2004 to improve the
			 high-end computing research and development program of the Department of
			 Energy, and for other purposes.
	
	
		
			1.
			Short title
 This Act may be cited as the Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015 or the ExaSCALE Computing Leadership Act of 2015.
		
			2.
			Renaming of Act
			
				(a)
				In general
 Section 1 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5501 note; Public Law 108–423) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015.
			
				(b)
				Conforming amendment
 Section 976(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16316(1)) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015.
			
			3.
			Definitions
 Section 2 of the Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015 (15 U.S.C. 5541) is amended—
			
				(1)
 by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;  (2) by striking paragraph (1) and inserting the following:
				
					
						(1)
						Department
 The term Department means the Department of Energy.  (2) Exascale computing The term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power floating point operations per second.
					; and
			
				(3)
 in paragraph (6) (as redesignated by paragraph (1)), by striking , acting through the Director of the Office of Science of the Department of Energy.  4. Department of Energy High-End Computing Research and Development Program Section 3 of the Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015 (15 U.S.C. 5542) is amended—
			
				(1)
 in subsection (a)(1), by striking program and inserting coordinated program across the Department;  (2) in subsection (b)(2), by striking , which may and all that follows through architectures; and
			
				(3)
 by striking subsection (d) and inserting the following:   (d) Exascale computing program  (1) In general The Secretary shall conduct a research program (referred to in this subsection as the Program) to develop 2 or more exascale computing machine architectures to promote the missions of the Department.
						
							(2)
							Implementation
							
								(A)
								In general
 In carrying out the Program, the Secretary shall—  (i) establish 2 or more National Laboratory partnerships with industry partners and institutions of higher education for the research and development of 2 or more exascale computing systems across all applicable organizations of the Department; and
								
									(ii)
 provide, as appropriate, on a competitive, merit-reviewed basis, access for researchers in industries in the United States, institutions of higher education, National Laboratories, and other Federal agencies to the exascale computing systems developed pursuant to clause (i).
								
								(B)
								Selection of partners
 The Secretary shall select members for the partnerships under subparagraph (A) through a competitive, peer-review process.
							
							(3)
							Codesign and application development
							
								(A)
								In general
 The Secretary shall carry out the Program through an integration of application, computer science, and computer hardware architecture using the partnerships established pursuant to paragraph (2) to ensure that, to the maximum extent practicable, 2 or more exascale computing machine architectures are capable of solving Department target applications and broader scientific problems.
							
								(B)
								Report
 The Secretary shall submit to Congress a report on how the integration under subparagraph (A) is furthering application science data and computational workloads across application interests, including national security, material science, physical science, cyber security, biological science, the Materials Genome and BRAIN Initiatives of the President, advanced manufacturing, and the national electric grid.
							
							(4)
							Project review
							
								(A)
								In general
 The exascale architectures systems developed pursuant to partnerships established pursuant to paragraph (2) shall be reviewed through a project review process.
							
								(B)
								Report
 Not later than 90 days after the date of enactment of this subsection, the Secretary shall submit to Congress a report on—
								
									(i)
 the results of the review conducted under subparagraph (A); and  (ii) the coordination and management of the Program to ensure an integrated research program across the Department.
								
							(5)
							Annual reports
 At the time of the budget submission of the Department for each fiscal year, the Secretary, in consultation with the members of the partnerships established pursuant to paragraph (2), shall submit to Congress a report that describes funding for the Program as a whole by functional element of the Department and critical milestones.
						.
			
			5.
			Authorization of appropriations
 Section 4 of the Exascale Computing for Science, Competitiveness, Advanced Manufacturing, Leadership, and the Economy Act of 2015 (15 U.S.C. 5543) is amended—
			
				(1)
 by striking this Act and inserting section 3(d); and  (2) by striking paragraphs (1) through (3) and inserting the following:
				
					
						(1)
 $272,000,000 for fiscal year 2016;  (2) $340,000,000 for fiscal year 2017; and
					
						(3)
 $360,000,000 for fiscal year 2018. .  